Citation Nr: 0926924	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  07-12 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The Veteran serviced on active duty from December 1952 to 
November 1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Newark, New 
Jersey (RO).  


FINDINGS OF FACT

1.  The Veteran is service connected for severe obstructive 
lung disease associated with pulmonary tuberculosis, 
moderately advanced, inactive, 100 percent disabling; and for 
pulmonary tuberculosis, moderately advanced, inactive, 
noncompensably disabling.

2.  The Veteran has not asserted that his visual acuity in 
both eyes is permanently impaired consistent with regulatory 
requirements as a result of service-connected disability.  
The Veteran's service-connected disabilities are not shown to 
have resulted in the loss, or permanent loss of use, of at 
least one foot or a hand or of ankylosis of a knee or hip.


CONCLUSION OF LAW

The criteria for assistance in acquiring automobile and 
adaptive equipment or for adaptive equipment only have not 
been met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A (West 
2002); 38 C.F.R. § 3.808 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A 
letter was sent to the Veteran in July 2006, prior to 
adjudication, which informed him of the requirements 
involving automobile and adaptive equipment.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private evidence was subsequently added to the claims files 
after the letter.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There is relevant medical 
evidence on file, as discussed below.  

The Board concludes that all available evidence that is 
pertinent to the claim has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issue.  The Veteran has been given ample 
opportunity to present evidence and argument in support of 
his claim.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2008).  

Analysis of the Claim

To warrant entitlement to automobile and adaptive equipment 
only under 38 U.S.C.A. § 3901, the evidence must demonstrate 
service-connected disability (or disabilities) resulting in 
the loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 C.F.R. § 3.808(a) 
(2008).

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability.  38 U.S.C.A. 
§ 3902(b)(2) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.808(b)(1)(iv) (2008). 

In determining whether the above criteria have been 
satisfied, the Board notes that the term "loss of use" of a 
hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow or knee with the use of 
a suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc, in the case of the 
hand, or balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.

The Veteran is assigned a 100 percent rating for severe 
obstructive lung disease associated with pulmonary 
tuberculosis, moderately advanced, inactive; he is assigned a 
zero percent rating for pulmonary tuberculosis, moderately 
advanced, inactive.

The evidence does not show that the veteran demonstrates 
permanent loss of use of a hand or a foot due to service-
connected disability, or, permanent impairment of vision in 
both eyes, resulting in (1) vision of 20/200 or less in the 
better eye with corrective glasses, or, (2) vision of 20/200 
or better, if there is a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of the visual field subtends an angular distance no 
greater than 20 degrees in the better eye.

The Veteran has not contended that he has vision impairment 
that would be a basis for this claim.  Rather, he has argued 
that he has loss of use of his extremities due to the 
severity of his service-connected lung disease.

There are VA medical records on file dated through January 
2007.  The Veteran had full range of motion and full strength 
of 5/5 in his extremities in VA treatment records dated in 
February 2005.  Although deep tendon reflexes were diminished 
on VA evaluation in July 2005, there was no muscle atrophy or 
abnormal movements and muscle strength was 5/5 in the upper 
and lower extremities.  It was noted in September 2005 that 
the Veteran had independent ambulation.  

On VA general medical examination in November 2005, the 
Veteran's gait was normal and he walked without the use of an 
assisting device.  No abnormality of the extremities was 
found.

VA treatment records for November 2006 note that the Veteran 
had a steady gait. 

Neither examination nor VA treatment records on file support 
a finding that the Veteran has loss of use of the right or 
left hand or a foot due to his service-connected lung 
disability.  Further, the evidence does not show that he has 
loss of use of a foot or ankylosis of at least one knee or 
one hip due to service-connected disability.  Thus, 
entitlement to automobile and adaptive equipment or for 
adaptive equipment only is not established and the claim must 
be denied.







ORDER

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


